Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in a moving direction of the movable element” in lines 10-11. It is unclear which of the plurality of movable elements (since each of the plurality of solenoid valves comprises a movable element) is being referred to. For examination purposes it has been assumed that the limitation reads: “in a moving direction of the movable elements”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer et al. (US20120266403) in view of Ivanov et al. (US20020137455).
Regarding claims 1-2, Fitterer et al. teaches a vehicle cleaner system (see abstract) comprising: flow path switching box comprising a housing 18 including an inflow port 20 and a plurality of discharge ports; a chamber 36 connected to the inflow port 20; and a plurality of solenoid valves 34 provided in the housing 18; wherein the plurality of solenoid valves 34 have inlets connected to the chamber 36 and outlets connected respectively to the discharge ports; wherein the plurality of solenoid valves 34 are configured to independently actuatable to switch to permitting and not permitting discharge of a fluid from the outlets independently of each other, and wherein the plurality of solenoid valves 34 are arranged in parallel to each other in a moving direction of fluid; a plurality of cleaners (see nozzles 28, 32 on both passenger and driver sides) connected respectively to the outlets; and a tank (see reservoir) connected to the inflow pot 20 and storing a cleaning liquid (see figures 1, 3, paragraphs [0026]-[0033]). Fitterer et al. does not explicitly teach that the solenoid valves include a stator and a movable element movable relative to the stator. Ivanov et al. teaches a vehicle cleaner system (see abstract) and that the solenoid valve 650 may comprise a stator (see e.g. coil 652) allowing for control of the solenoid 650 and a movable element 662 movable relative to the stator, and disposed to guide and move in the direction of the fluid (see figures 26-29 and paragraphs [0157]-[0160]). Since both Fitterer et al. and Ivanov et al. teach vehicle cleaner systems with solenoid valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the solenoid valves in the system by Fitterer et al. may include a stator and a movable element movable relative to the stator so as to allow for control of the solenoid and guidance of the fluid therethrough, as shown to be known and conventional by Ivanov et al. Since Ivanov et al. teaches that the movable element may move in the direction of the fluid movement, it is readily apparent that the solenoid valves in the modified system by Fitterer would be arranged in parallel to each other in a moving direction of the movable element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711